            Case 5:19-cv-00408-JKP Document 23 Filed 09/17/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

ROBERT GEE, JR.,
Plaintiff

v.                                                     No. SA-19-CV-00408-JKP

ANDREW SAUL, COMMISSIONER OF
THE SOCIAL SECURITY
ADMINISTRATION;
Defendant


               ORDER ACCEPTING REPORT AND RECOMMENDATION OF
                     THE UNITED STATES MAGISTRATE JUDGE


          Before the Court is Magistrate Judge Richard Farrer’s Report and Recommendation filed

on August 17, 2020, (ECF No. 20) and the objections filed by Plaintiff, Robert Gee. (ECF No.

21). Magistrate Judge Farrer recommends this Court affirm the Commissioner’s decision. For the

following reasons, the Court OVERRULES Gee’s objections to the Report and

Recommendation, ADOPTS Judge Farrer’s Report and Recommendation and AFFIRMS the

Commissioner’s decision. Accordingly, Gee’s complaint is DISMISSED WITH PREJUDICE.

                                     LEGAL STANDARDS

     I.      Review of a Magistrate Judge’s Report and Recommendation


     When, as here, a party objects to the Magistrate Judge’s findings or conclusions in a Report

and Recommendation, such objections must specifically identify those findings or

recommendations the party wishes to have the district court consider. Thomas v. Arn, 474 U.S.

140, 151 (1985). A party who files timely written objections to a magistrate judge’s report and

recommendation is entitled to a de novo review of those findings or recommendations to which

the party specifically objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)-(3); see also

                                                1
           Case 5:19-cv-00408-JKP Document 23 Filed 09/17/20 Page 2 of 8




Longmire v. Guste, 921 F.2d 620, 623 (5th Cir. 1991). In conducting a de novo review, the Court

will examine the entire record and, pertinent to the objections, must conduct its own analysis of

the applicable facts and make an independent assessment of the law. Battle, 834 F.2d at 421;

Johnson v. Southwest Research Inst., 210 F. Supp. 3d 863, 864 (W.D. Tex. 2016). As to the

portions of the report that are not objected to, the Court needs only to review those portions to

determine whether they are clearly erroneous or contrary to law. 28 U.S.C. § 636(b)(1)(C); MPJ

v. Aero Sky, L.L.C., 673 F. Supp. 2d 475, 479 (W.D. Tex. 2009).

   II.      Standard of Review of Commissioner’s Determination

         The District Court’s review of the Commissioner’s decision to deny a Plaintiff’s request

for disability benefits is limited to whether the decision is supported by substantial evidence and

whether the Commissioner applied the proper legal standards in evaluating the evidence.

Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000). Substantial evidence is “such relevant

evidence as a reasonable mind might accept to support a conclusion. It is more than a mere

scintilla and less than a preponderance.” Id. (quoting Ripley v. Chater, 67 F.3d 552, 555 (5th Cir.

1995)). It is the role of the Commissioner, not the courts, to resolve conflicts in the evidence.

Newton, 209 F.3d at 452; Brown v. Apfel, 192 F.3d 492, 496 (5th Cir. 1999). As a result, the

reviewing court “cannot reweigh the evidence, but may only scrutinize the record to determine

whether it contains substantial evidence to support the Commissioner’s decision.” Leggett v.

Chater, 67 F.3d 558, 564 (5th Cir. 1995). The Commissioner’s findings must be affirmed if they

are supported by substantial evidence. Masterson v. Barnhart, 309 F.3d 267, 272 (5th Cir. 2002).

A finding of no substantial evidence is warranted only “where there is a conspicuous absence of

credible choices or no contrary medical evidence.” Johnson v. Bowen, 864 F.2d 340, 343-44 (5th




                                                2
          Case 5:19-cv-00408-JKP Document 23 Filed 09/17/20 Page 3 of 8




Cir. 1988) (internal quotations and citation omitted); see also Boyd v. Apfel, 239 F.3d 698, 704

(5th Cir. 2001).

                                         DISCUSSION

       Gee filed for disability insurance benefits on January 5, 2016, proceeded through the

administrative process and received a hearing before an Administrative Law Judge (ALJ). The

ALJ denied Gee’s benefits claim finding he did not meet the insured-status requirements of the

Social Security Act through December 31, 2018. As support for this finding, the ALJ applied the

five-step sequential analysis required by the regulations. At step one, the ALJ found Gee had not

engaged in substantial gainful activity since the onset date. At step two, the ALJ found that Gee

has the following severe impairments: ankylosis spondylitis and/or hypomobility syndrome;

lumbar spondylosis; recurrent nephrolithiasis; gastroesophageal reflux disease (GERD);

hyperlipidemia; benign hypertension; anxiety and depression. At step three, the ALJ found that

none of Gee’s impairments meet or medically equal the severity of a listed impairment in the

applicable Social Security regulations. The ALJ held Gee is not prevented from engaging in any

substantial gainful activity for any continuous period which lasted or could be expected to last

for at least twelve months, and Gee was not under a disability as defined by the Social Security

Act. It is undisputed Gee exhausted his administrative remedies.

       Gee filed this appeal of the Commissioner of Social Security’s final determination

upholding the ALJ’s decision. In this appeal, Gee raised the following issues: (1) the ALJ

committed reversible legal error in assessing Gee’s residual functional capacity; (2) the ALJ did

not properly weigh or consider the medical opinions; and (3) the ALJ committed reversible error

in relying on the vocational expert’s testimony




                                                  3
            Case 5:19-cv-00408-JKP Document 23 Filed 09/17/20 Page 4 of 8




          Magistrate Judge Farrer conducted a thorough review of these issues raised and found the

ALJ did not commit reversible error when assessing Gee’s GERD, hyperlipidemia, hypertension,

and recurrent nephrolithiasis, and there is substantial evidence in the record to support the ALJ’s

residual-functional-capacity assessment and decision not to include additional limitations based

on these severe impairments.

          Gee objects to Magistrate Judge Farrer’s Report and Recommendation.

          A. The ALJ failed to use proper procedure in determining the Plaintiff’s
          residual functional capacity (“RFC”), because the ALJ failed to account for
          some of the Plaintiff’s severe impairments in the Residual Functional
          Capacity analysis. The Magistrate believed no procedural errors were made
          by the ALJ in the RFC. Plaintiff objects to this finding.


          Gee’s primary objection in his first issue is Magistrate Judge Farrer incorrectly assessed

his first argument as one of “no substantial evidence” when his argument was actually based on

the ALJ’s failure to apply the proper legal standards in determining Gee’s RFC. Gee goes on to

raise the same arguments presented on appeal with regard to the ALJ’s failure to account for

some of Gee’s impairments in the RFC analysis, even after determining these impairments are

severe.

          As required by 28 U.S.C. § 636(b)(1)(C), the Court conducted an independent review of

the entire record and a de novo review of the matters raised in this objection. The Court reviewed

Gee’s arguments on appeal from the ALJ decision and Magistrate Farrer’s assessment and

determination of the multi-faceted issues presented. The Court concludes Gee’s objections

should be overruled. The Court’s independent review of the entire record and de novo review of

the matters pertaining to this objection reveal the Commissioner’s decision is supported by

substantial evidence, and the Commissioner applied the proper legal standards in evaluating the

evidence. Magistrate Judge Farrer addressed the heart of Gee’s argument and properly concluded

                                                  4
          Case 5:19-cv-00408-JKP Document 23 Filed 09/17/20 Page 5 of 8




“there is no merit to Gee’s argument that the ALJ did not address all of the severe impairments.”

Magistrate Judge Farrer correctly assessed and analyzed the argument presented and applied

proper legal standards to reach his conclusion.

       B. Dr. Anigbogu’s opinion, which the ALJ obtained by post-hearing
       interrogatories, was accepted in part and denied in part by the ALJ without
       any additional hearing or query, thus, the ALJ “played doctor” and cherry-
       picked arguments without good cause; the Magistrate believed good cause
       was shown. Plaintiff objects to this finding.

       Gee’s argument with regard to the ALJ’s inconsistent reliance upon Dr. Anigbogu’s

opinion is subsumed in his argument with regard to the ALJ’s final conclusion with regard to the

RFC assessment. Specifically, Gee argues the ALJ inconsistently placed great weight on Dr.

Anigbogu’s opinion for the majority of her conclusions; however, placed “little weight” on the

medical opinion regarding how often Gee’s nephrolithiasis would affect his ability to work. In so

doing, Gee argues the ALJ did not have the requisite good cause to give little weight to the

medical opinion, and thus, inappropriately “played doctor” and “cherry-picked” the medical

opinion. Gee argues this inconsistent reliance on Dr. Anigbogu’s medical opinion resulted in the

incorrect RFC assessment.

        As required by 28 U.S.C. § 636(b)(1)(C), the Court conducted an independent review of

the entire record and a de novo review of the matters raised in this objection. The Court

concludes Gee’s objection should be overruled. The Court’s independent review of the entire

record and de novo review of the matters pertaining to this objection reveal the Commissioner’s

decision is supported by substantial evidence, and the Commissioner applied the proper legal

standards in evaluating the evidence. This de novo review reveals the ALJ had good cause to

place little weight to a specific portion of Dr. Anigbogu’s opinion and properly assessed other

medical evidence in the record to reach her final RFC assessment.



                                                  5
          Case 5:19-cv-00408-JKP Document 23 Filed 09/17/20 Page 6 of 8




       C. The Vocational Expert (“VE”) failed to match the RFC given by the ALJ
       to appropriate jobs in the Dictionary of Occupational Titles (“DOT”) and the
       ALJ did not check the jobs against the DOT before writing the decision, thus,
       the ALJ did not comply with SSR 00-4p which requires the ALJ to confirm
       that VE testimony be consistent with the DOT. The Magistrate found that
       the error, at most, should be termed “harmless.” Plaintiff objects to this
       finding.


       Gee argues the ALJ improperly relied upon the Vocational Expert’s (VE) testimony that

was inconsistent with the Dictionary of Occupational Titles (DOT), and this error resulted in

inaccurate RFC finding. Specifically, Gee argues the ALJ accepted the VE’s assessment that the

Gee could work in the following jobs, which are rated at “an R2 level”: administration clerk,

hotel clerk, and office helper. However, the VE’s rating assessment was wrong because only

office helper is rated at an R2 level; administrative clerk is rated R4 and hotel clerk is rated R3.

These rating assessments are important because the ALJ’s RFC included a finding that Gee was

capable of performing reasoning at an R2 level. Because reasoning requirements increase as the

ratings increase, Gee was not capable of performing the jobs of administrative clerk and hotel

clerk based upon the ALJ’s finding.

       Gee argues under SSR 00-4p, evidence given by a VE must conform to the DOT. If there

is a conflict between the VE’s testimony and the DOT, the ALJ must resolve the conflict, explain

how it was resolved in the hearing decision, and must state what evidence she relied upon. Here,

Gee argues the ALJ failed to check the VE’s testimony and thus, failed to note any conflict

between her RFC and the jobs offered by the VE. The conflict was neither recognized nor

resolved. In this failure, Gee argues the ALJ failed to follow proper procedure, and thus, the

ALJ’s decision failed to employ the proper legal standards in evaluating the evidence.




                                                 6
          Case 5:19-cv-00408-JKP Document 23 Filed 09/17/20 Page 7 of 8




       Magistrate Judge Farrer analyzed the record and noted the purported conflict. Magistrate

Judge Farrer concluded any error was “at most-a harmless error” because the ALJ’s final

conclusion is supported by the one job that was admittedly rated correctly. Thus, Gee was not

prejudiced “by any failure on the ALJ’s part to resolve a purported conflict implicating only the

other two jobs identified by the vocational expert.”

       As required by 28 U.S.C. § 636(b)(1)(C), the Court conducted an independent review of

the entire record and a de novo review of the matters raised by this objection. The Court

concludes Gee’s objection should be overruled. The Court’s independent review of the entire

record and de novo review of the matters pertaining to this objection reveal the Commissioner’s

decision is supported by substantial evidence, and the Commissioner applied the proper legal

standards in evaluating the evidence. This de novo review reveals substantial evidence supports

the ALJ’s assessment and evaluation of the evidence presented. Even if, as Gee purports, the

ALJ erred by failing to recognize and resolve and conflict, and thus, failed to follow proper

procedure, any such error was harmless.

                                          CONCLUSION

       As required by 28 U.S.C. § 636(b)(1)(C), the Court conducted an independent review of

the entire record and a de novo review of the matters raised by the objections. The Court

concludes Gee’s objections should be overruled. The Court’s review of the evidence

demonstrates the Commissioner’s decision is supported by substantial evidence, and the

Commissioner applied the proper legal standards in evaluating the evidence.

       Finally, regarding any portion of the Report and Recommendation that are not objected

to, the Court concludes Magistrate Judge Farrer’s findings and conclusions are not clearly

erroneous or contrary to law. Magistrate Judge Farrer correctly stated and applied proper legal


                                                 7
           Case 5:19-cv-00408-JKP Document 23 Filed 09/17/20 Page 8 of 8




standards to the facts in this case. The Court further concludes Magistrate Judge Farrer’s Report

and Recommendation is an accurate statement of the facts and a correct analysis of the law in all

regards.

       Therefore, the Court accepts Magistrate Judge Farrer’s factual findings and legal

conclusions contained in the Report and Recommendation. For the same reasons recited by

Magistrate Judge Farrer, the Court specifically rejects Gee’s arguments on appeal.

       Accordingly, it is ORDERED Gee’s objections are OVERRULED, and Magistrate Judge

Farrer’s Report and Recommendation is ACCEPTED pursuant to 28 U.S.C. § 636(b)(1).

       It is further ORDERED that the Commissioner’s decision is AFFIRMED, and Gee’s

complaint is DISMISSED WITH PREJUDICE.

       The Clerk of the Court shall close this case upon entry of this order.

It is so ORDERED.
SIGNED this 17th day of September, 2020.




                                     JASON PULLIAM
                                     UNITED STATES DISTRICT JUDGE




                                                8
